DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Reason for Allowance
Claim 13-16 are being allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the combination set forth in the independent claim of a heat-dissipating, shock-absorbing structure, configured to be applied to an electronic module with a hard disk drive, specifically with the claimed first and second gaps between extending segments as claimed in claim 13.
The closest prior art of record is Szeremeta et al. (U.S. PGPub 2017/0185117) and He et al. (U.S. Patent 10,372,168).
Szeremeta teaches a heat-dissipating, shock-absorbing structure (element 10, see fig. 4), configured to be applied to an electronic module with a hard disk drive (element 20, per fig. 4 and 6), the heat-dissipating, shock-absorbing structure comprising a heat-dissipating frame (element 50) having a fixing segment (element 56) and two extending segments (elements 54), wherein each of two ends of the fixing segment is connected to a corresponding one of the two extending segments (per fig. 4a-5b, examiner notes this limitation as written merely requires these to be connected not to be directly connected, nor does it limit what ends may be considered), the fixing segment is connected with a side of the hard disk drive (per fig. 2 and 4a), and a distance between the extending segments is greater than a thickness of the hard disk 
He teaches the use of a heat conducting lay covering the elastomer of a thermal pad (col. 10, ln 36-56).    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763